UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-51334 HEMOBIOTECH, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 33-0995817 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5001 Spring Valley Rd, Suite 1040 - West, Dallas, Texas (Address of principal executive offices and Zip Code) (972) 455-8950 (Registrant's telephone number, including area code) Identify by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company.) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 6, 2008, the registrant had outstanding 20,120,791 shares of common stock, $0.001 par value per share. HEMOBIOTECH, INC. (a development stage company) TABLE OF CONTENTS ITEM PAGE PART I – FINANCIAL INFORMATION 4 Item 1. Financial Statements (unaudited) 4 Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Changes In Stockholders’ Equity 6 Condensed Statements of Cash Flows 7 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4T. Controls and Procedures 22 PART II – OTHER INFORMATION 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 23 SIGNATURES 24 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward-looking statements. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward looking statements as statements containing the words "believe," "expect," "will," "anticipate," "intend," "estimate," "project," "assume" or other similar expressions, although not all forward-looking statements contain these identifying words. All statements in this report regarding our future strategy, future operations, projected financial position, estimated future revenues, projected costs, future prospects, and results that might be obtained by pursuing management's current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Our forward-looking statements are based on the information currently available to us and speak only as of the date on which this report was filed with the Securities and Exchange Commission (the "SEC"). We expressly disclaim any obligation to issue any updates or revisions to our forward-looking statements, even if subsequent events cause our expectations to change regarding the matters discussed in those statements. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our stockholders. Many important factors that could cause such a difference are described in our Annual Report on Form 10-K, filed with the SEC on March 28, 2008, under the caption "Risk Factors," all of which you should review carefully. Please consider our forward-looking statements in light of those risks as you read this report. 3 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HEMOBIOTECH, INC. (a development stage company) CONDENSED BALANCE SHEETS June 30, December 31, 2008 (unaudited) 2007 (Derived from audited financial statements) ASSETS Current assets: Cash and cash equivalents $ 1,122,000 $ 2,015,000 Prepaid expenses 335,000 521,000 Total current assets $ 1,457,000 $ 2,536,000 Equipment, net 45,000 50,000 Restricted cash 55,000 55,000 Total Assets $ 1,557,000 $ 2,641,000 LIABILITIES Current liabilities Accounts payable and accrued expenses $ 210,000 $ 254,000 Total current liabilities $ 210,000 $ 254,000 Deferred Rent $ 35,000 $ 43,000 Total Liabilities $ 245,000 $ 297,000 STOCKHOLDERS’ EQUITY Common stock $.001 par value 55,000,000 shares authorized; 20,120,791 as of June 30, 2008 and 19,144,007 at December 31, 2007 (includes 779,000 shares subject to forfeiture) shares issued and outstanding $ 20,000 $ 19,000 Additional paid-in capital 15,564,000 14,186,000 Deficit accumulated during the development stage (14,272,000 ) (11,861,000 ) Total Equity $ 1,312,000 $ 2,344,000 $ 1,557,000 $ 2,641,000 See Notes to Condensed Financial Statements. 4 HEMOBIOTECH, INC. (a development stage company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED OCTOBER 3, 2001 (INCEPTION) JUNE 30, JUNE 30, THROUGH JUNE 30, 2008 2007 2008 2007 2008 Revenue $ - $ - $ - $ - $ - Operating expense $ Research and development 1,098,000 311,000 1,330,000 478,000 3,575,000 General and administrative 584,000 602,000 1,107,000 1,299,000 8,936,000 Other (income) expense Interest expense - 1,000 - 2,000 2,111,000 Interest income (8,000 ) (32,000 ) (26,000 ) (69,000 ) (350,000 ) Net loss $ (1,674,000 ) $ (882,000 ) $ (2,411,000 ) $ (1,710,000 ) $ (14,272,000 ) Basic and diluted loss per common share $ (0.09 ) $ (0.05 ) $ (0.13 ) $ (0.10 ) Weighed average number of shares outstanding basic and diluted 18,831,461 16,936,887 18,514,265 16,936,887 See Notes to Condensed Financial Statements. 5 HEMOBIOTECH, INC. (a development stage company) CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDER'S EQUITY Common Shares Amount Additional Paid-In Capital Deficit Accumulated During the Development Stage Total Balance – December 31, 2007 19,144,007 $ 19,000 $ 14,186,000 $ (11,861,000 ) $ 2,344,000 Net Loss for the period (2,411,000 ) (2,411,000 ) Stock based compensation – board of advisors and consultants 93,000 93,000 Stock based compensation – employees and directors 168,000 168,000 Stock based compensation relating to shares issued to financial advisor (September 12, 2006) See Note G[3] 61,000 61,000 Issuance of shares and warrants in Private Placement net of expenses of approximately $122,000 (approximately $72,000 to a shareholder of the Company) 476,784 412,000 412,000 Shares issued to Texas Tech University at a market price of $1.29 per share. (May 1, 2008) 500,000 1,000 644,000 645,000 Balance – June 30, 2008(unaudited) 20,120,791 $ 20,000 $ 15,564,000 $ (14,272,000 ) $ 1,312,000 See Notes to Condensed Financial Statements. 6 HEMOBIOTECH, INC. (a development stage company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, OCTOBER 31, 2001 (INCEPTION) THROUGH 2008 2007 JUNE 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (2,411,000 ) $ (1,710,000 ) $ (14,272,000 ) Adjustments to reconcile net loss to net cash used inoperating activities: Fair value of options, compensatory stockand warrants 323,000 657,000 2,532,000 Conversion charge – interest expense - - 43,000 Notes issued for services – related party - - 354,000 Expenses paid by stockholder - - 14,000 Amortization of deferred financing costs - - 1,023,000 Amortization of debt discount - - 789,000 Depreciation 5,000 2,000 15,000 Deferred Rent (8,000 ) - 35,000 Contribution of salary - 11,000 Research and Development - Purchase of new technology 645,000 - 645,000 Changes in: Accounts payable and accrued expenses (44,000 ) (15,000 ) 922,000 Accrued interest - - 139,000 Prepaid expenses 185,000 (669,000 ) (335,000 ) Net cash used in operating activities $ (1,305,000 ) $ (1,735,000 ) $ (8,085,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Sale/(Purchase) of Short-Term Investments $ - $ 945,000 $ (55,000 ) Purchase of property and equipment - (16,000 ) (59,000 ) Net cash provided by (used in) investing activities $ - $ 929,000 $ (114,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock and debt, net of expenses $ 412,000 - $ 4,865,000 Payment of Notes - - (734,000 ) Exercise of warrants, net - - 5,190,000 Net cash provided by financing activities $ 412,000 - $ 9,321,000 (DECREASE) / INCREASE IN CASH ANDCASH EQUIVALENTS $ (893,000 ) $ (806,000 ) $ 1,122,000 Cash and cash equivalents – beginning of period 2,015,000 3,193,000 - CASH AND CASH EQUIVALENTS – END OF PERIOD $ 1,122,000 $ 2,387,000 $ 1,122,000 SUPPLEMENTARY CASH FLOW INFORMATION: Interest Paid $ - $ 2,000 $ 112,000 SUPPLEMENTARY NON-CASH INVESTING AND FINANCING ACTIVITIES: Accrued salary exchanged for Note - - $ 150,000 Employees / stockholders contribution of salary - - $ 564,000 Stockholders contribution of convertible note payableand related interest - - $ 280,000 Conversion of carrying value of convertible notes payable and accrued interest of $18,000 (2006) and $97,000 (2005) into common stock - - $ 1,815,000 See Notes to Condensed Financial Statements. 7 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE A - THE COMPANY We were founded in 2001 as “HemoBioTech, Inc.,” a Texas corporation.In 2003, we incorporated a sister corporation named “HemoBioTech, Inc.,” in the state of Delaware.On December 1, 2003, HemoBioTech, Inc. (Texas) was merged with and into HemoBioTech, Inc., (Delaware), with HemoBioTech, Inc. (Delaware) as the surviving entity.This entity is referred to herein as the “Company”. The accompanying financial statements include the predecessor operations of the Texas corporation from its inception on October 3, 2001. The historical basis of accounting was carried over in the merger, including the deficit accumulated in the development stage. The Company is researching and developing human blood substitute patented technology licensed exclusively from Texas Tech University Health Services Center ("TTUHSC") (See Note D). The Company is in the development stage and its efforts have been principally devoted to capital raising, organizational infrastructure development and research and development. NOTE B - BASIS OF PRESENTATION The accompanying condensed financial statements as of June 30, 2008 and for the six months ended June 30, 2008 and 2007 have not been audited, but have been prepared in conformity with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. The condensed balance sheet as of December 31, 2007 has been derived from audited financial statements.
